Citation Nr: 1409798	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1980, and from July 1981 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in San Diego, California that denied entitlement to service connection for sleep apnea and PTSD.

The Board notes that there are other issues that are not on appeal.  In a September 2009 rating decision, in pertinent part, the RO granted service connection and a 10 percent rating for gastroesophageal reflux disease (GERD).  A notice of disagreement was received from the Veteran in December 2009, in which the Veteran appealed for a higher rating for this disability.  A statement of the case was issued in August 2010.  As a timely substantive appeal (VA Form 9) was not received from the Veteran as to this issue, it is not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

In its September 2009 decision, the RO also denied the Veteran's claims for service connection for depression, anxiety, and alcoholism.  The Veteran was notified of this decision by a letter dated in September 2009, he did not appeal it, and the decision became final.  Id.; 38 C.F.R. § 20.1103.  The Veteran subsequently filed an application to reopen his previously denied claims for service connection for alcoholism and depression, and in an August 2011 rating decision, the RO denied these claims.  The Veteran was notified of this decision and he did not appeal it. 

With respect to the Veteran's claim for service connection for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, although records in the file reflect diagnoses of depression and anxiety disorder, the Board is not expanding the PTSD claim to include these other disorders, because the RO has separately denied the Veteran's claims for these disabilities and he has not appealed these decisions.

While this appeal has been pending, the San Diego RO has been adjudicating other claims, and additional evidence has been added to the Veteran's Virtual VA and VBMS electronic claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal, the RO has been adjudicating other claims and conducting additional development, including obtaining VA medical opinions and medical records.  Some of this evidence, including voluminous VA treatment records contained in the Veteran's electronic Virtual VA file, is relevant to the issues of entitlement to service connection for sleep apnea and PTSD.  However, this evidence was associated with the Virtual VA paperless claims file in February and June 2013, after the issuance of the statement of the case in February 2012, and thus has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).  On remand, the RO/AMC should review all additional relevant evidence (including private medical records from Dr. V.) received since the statement of the case.

Records on file reflect that the Veteran receives disability benefits from the Social Security Administration (SSA), at least partly based on a psychiatric disorder.  The RO attempted to obtain his records from the SSA in November 2011.  Although the SSA responded to the RO's request in November 2011, stating that records were enclosed, the claims file and electronic Virtual VA and VBMS folders do not contain the Veteran's SSA records.  As the SSA records are not in the file, they should be obtained before readjudicating the claim since they are potentially relevant, and may include medical records or examination reports regarding his PTSD or sleep apnea.  To ensure the VA record on appeal is complete, his SSA records should be requested again, and associated with the claims file or electronic Virtual VA and VBMS folders.  

Additionally, the Veteran contends that he has PTSD that was incurred in service.  He has not responded to the RO's repeated requests for information regarding his claimed in-service stressor(s), and has not identified them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Service treatment records reflect that the Veteran was treated for alcohol dependence, and during the course of this treatment reported some psychiatric complaints.  Recent VA medical records reflect that he has been diagnosed with PTSD, which has been primarily related to childhood trauma.  However, in August and October 2010, his treating VA mental health provider indicated that the Veteran was being treated for early childhood abuse and "unresolved PTSD issues from exposure to trauma in Marines in Panama."  As there is evidence of a diagnosis of PTSD, evidence that the Veteran had psychiatric complaints during service, and an indication that he may have PTSD that may be associated with his service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has PTSD that is related to service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The additional VA medical records indicate that the Veteran receives ongoing VA treatment for the claimed conditions.  The Veteran has also reported ongoing psychiatric treatment with Dr. V.  It thus appears that additional relevant VA or private medical records may exist.  Ongoing relevant medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for sleep apnea or PTSD since June 2013.

After obtaining any necessary authorization, obtain all identified and relevant records that are not duplicates of those already in the claims file, particularly VA medical records dated since June 2013. 

2.  Obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement. 

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination. The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail.  The examiner should identify all current psychiatric disorders found to be present.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based.

(b) If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, the RO/AMC should readjudicate the appeals for service connection for sleep apnea and PTSD, with consideration of all of the evidence received since the February 2012 statement of the case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

